*447Dissenting Opinion by
Judge Mencer, August 17, 1977:
I respectfully dissent. First: I do not consider an unsatisfactory rating to be an act of discipline. Second : I continue to hold to the view that the question of whether parties to a collective bargaining agreement must arbitrate and what issues they must arbitrate must be initially determined by a court, not the Pennsylvania Labor Relations Board, on the basis of the contract entered into by the parties. See Ass’n of Pennsylvania State College & University Faculties v. Commonwealth, 30 Pa. Commonwealth Ct. 403, 373 A.2d 1175 (1977) (Mencer, J., dissenting). Compare Lincoln University v. Lincoln University Chapter, Ass’n of University Professors, 467 Pa. 112, 354 A.2d 576 (1976); Milberry v. Board of Education, 467 Pa. 79, 354 A.2d 559 (1976); and Board of Education v. Philadelphia Teachers Local 3, 464 Pa. 92, 346 A.2d 35 (1975).